DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 05/07/21 has been considered.

Specification and Drawings
The specification and drawing amendments filed on 05/07/21 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/236020 in view of Jarrell et al (US PgPub 20040102924). 

With respect to claim 1, copending Application ‘020 discloses:
A monitoring system for data collection, the system comprising: a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package, the detection package comprising at least one of a plurality of input sensors, wherein each of the plurality of input sensors is operatively coupled to at least one of a plurality of components; a data analysis circuit structured to analyze a subset of the plurality of detection values to determine a future status of at least one of the plurality of components, wherein the future status of the at least one of the plurality of components comprises at least one of: a future state of the at least one of the plurality of components, a future condition of the at least one of the plurality of components, or a future stage; and an analysis response circuit structured to perform an action in response to the determination of the future status, wherein the action comprises rebalancing process loads (claim 1)
With respect to claim 1, copending Application ‘020 differs from the claimed invention in that it does not explicitly disclose: 
a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process (The claims in copending Application ‘020 are substantially similar to the claims in the present application. The main difference between the two sets of claims is the claimed field of use. The present application is directed to a chemical or pharmaceutical process or 
With respect to claim 1, Jarrell et al discloses:
a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process (paragraph 0024 states, “Accordingly, it is an object of the present invention to provide a method for minimizing the life cycle cost of processes, particularly industrial processes … While not meant to be limiting, processes for which the present invention would provide an economic benefit include high safety consequence processes, such as nuclear processes, e.g. nuclear electrical power generating plants, nuclear waste vitrification and packaging plants, nuclear fuel manufacturing and reprocessing facilities, chemical processes, special chemical manufacturing involving carcinogens or pesticides), general chemical manufacture (e.g., fertilizer, plastics, pharmaceuticals), and petroleum refining …” (emphasis mine). This reference shows that data processing can be performed in many different fields of endeavor. The differences in field of endeavor between the claims in the present application and in the copending application serve as obvious equivalent replacements.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jarrell et al into the invention of copending Application ‘020. The motivation for the skilled artisan in doing so is to gain the benefit of performing the monitoring operations of the copending application in many different fields of endeavor.

Dependent claims 2-8 in copending Application ‘020 are substantially similar to their corresponding claims 2-8 in the present application. Claims 9-18 in copending Application ‘020 are substantially similar to their corresponding claims 9-18 in the present application. 

With respect to claim 19, copending Application ‘020 discloses:
extending a maintenance interval of one of the plurality of components (claim 19)

With respect to claim 20, copending Application ‘020 discloses:
synchronizing a first maintenance interval of a first one of the plurality of components with a second maintenance interval of a second one of the plurality of components (claim 19)

With respect to claim 21, 
differentiating a first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of the plurality of components (claim 19)

With respect to claim 22, copending Application ‘020 discloses:
aligning a maintenance interval of one of the plurality of components with an external reference time (claim 19)

With respect to claim 23, copending Application ‘020 discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on at least one of a time parameter, a state of the production process, or a predetermined predicted value (claim 20)

Please note that the 05/07/21 amended claims added new claims 24-27. These new claims correspond to new claims 21-23 added to the 04/21/21 amendments of copending Application ‘020. Specifically, new claims 24 and 27 of the present application correspond to new claim 21 of copending Application ‘020. New claim 25 of the present application corresponds to new claim 22 of copending Application ‘020. New claim 26 of the present application corresponds to new claim 23 of copending Application ‘020.

This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/236066 in view of Jarrell et al (US PgPub 20040102924). 

With respect to claim 1, copending Application ‘066 discloses:
A monitoring system for data collection, the system comprising: a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package, the detection package comprising at least one of a plurality of input sensors, wherein each of the plurality of input sensors is operatively coupled to at least one of a plurality of components; a data analysis circuit structured to analyze a subset of the plurality of detection values to determine a future status of at least one of the plurality of components, wherein the future status of the at least one of the plurality of components comprises at least one of: a future state of the at least one of the plurality of components, a future condition of the at least one of the plurality of components, or a future stage; and an analysis response circuit structured to perform an action in response to the determination of the future status, wherein the action comprises rebalancing process loads (claim 1)
With respect to claim 1, 
a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process (The claims in copending Application ‘066 are substantially similar to the claims in the present application. The main difference between the two sets of claims is the claimed field of use. The present application is directed to a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process, whereas the claims in copending Application ‘066 are directed to a tank or a process of a tank. Copending Application ‘066 does mention a chemical or pharmaceutical process in its disclosure but not in its claims.)
With respect to claim 1, Jarrell et al discloses:
a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process (paragraph 0024 states, “Accordingly, it is an object of the present invention to provide a method for minimizing the life cycle cost of processes, particularly industrial processes … While not meant to be limiting, processes for which the present invention would provide an economic benefit include high safety consequence processes, such as nuclear processes, e.g. nuclear electrical power generating plants, nuclear waste vitrification and packaging plants, nuclear fuel manufacturing and reprocessing facilities, chemical processes, special chemical manufacturing involving carcinogens or pesticides), general chemical manufacture (e.g., fertilizer, plastics, pharmaceuticals), and petroleum refining …” (emphasis mine). Furthermore, Jarrell et al discloses tanks in paragraphs 0040 and TABLE 2. This reference shows 
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jarrell et al into the invention of copending Application ‘066. The motivation for the skilled artisan in doing so is to gain the benefit of performing the monitoring operations of the copending application in many different fields of endeavor.

Dependent claims 2-8 in copending Application ‘066 are substantially similar to their corresponding claims 2-8 in the present application. Claims 9-18 in copending Application ‘066 are substantially similar to their corresponding claims 9-18 in the present application. 

With respect to claim 19, copending Application ‘066 discloses:
extending a maintenance interval of one of the plurality of components (claim 19)

With respect to claim 20, copending Application ‘066 discloses:
synchronizing a first maintenance interval of a first one of the plurality of components with a second maintenance interval of a second one of the plurality of components (claim 20)

With respect to claim 21, copending Application ‘066 discloses:
differentiating a first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of the plurality of components (claim 21)

With respect to claim 22, copending Application ‘066 discloses:
aligning a maintenance interval of one of the plurality of components with an external reference time (claim 22)

With respect to claim 23, copending Application ‘066 discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on at least one of a time parameter, a state of the production process, or a predetermined predicted value (claim 23)
This is a provisional nonstatutory double patenting rejection.

Examiner’s Note - Claim Interpretation
	The examiner considered whether the limitations that state, “circuit structured to …” invoked an interpretation under 35 USC 112(f), since these limitations are modified by functional language. However, based on the applicant’s disclosure, the examiner determined that the claimed “circuit” was a structural element. Similarly, claim 9 discloses, “a data storage structure to …” Based on the applicant’s disclosure, the 

Examiner’s Note - 35 USC § 101
	In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-27 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. Claim 1 does state, “analyze a subset of the plurality of detection values to determine a future status of at least one of the plurality of components …” However, the claimed analysis does not recite any particular mathematical equation or formula. Since the invention is directed to an industrial production process with a plurality of components, the claimed analysis was not determined to be the type of analysis that can be performed in the human mind. For argument’s sake, even if the claims did recite an abstract idea, law of nature, or natural phenomenon under step 2A, prong one, the claims also recite additional elements that integrate the judicial exception into a practical application under step 2A, prong two. For example, claim 1 states, “an analysis response structured to perform an action in response to the determination of the future status, wherein the action comprises rebalancing process loads of at least some of the plurality of components.” This action of rebalancing process loads applies or uses any judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)). As 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19, 21-23, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nixon et al (US PgPub 20020077711).
	
With respect to claim 1, Nixon et al discloses:
A monitoring system for data collection in a chemical or pharmaceutical process (figure 1; The abstract states, “A process control system uses a data collection and distribution system …” (emphasis mine; This form of examiner emphasis will be used in the rest of the action). Paragraph 0003 states, “Process control systems, like those used in chemical, petroleum, or other processes …”)

    PNG
    media_image1.png
    494
    912
    media_image1.png
    Greyscale

a data acquisition circuit structured to interpret a plurality of detection values (Figures 2-3, reference 102 discloses a “DATA COLLECTION & DISTRIBUTION SYSTEM/DATABASE” that reads on the claimed data acquisition circuit. As seen in the figures, reference 102 also receives data from other sources, which themselves could be broadly construed to read on the claimed data acquisition circuit. Please note paragraph 0146, which states, “While the data collection and distribution system 102 and the asset utilization suite 50 and other process elements have been described as preferably being implemented in software, they may be implemented in hardware … Thus, the elements described herein may be implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware such as an application-specific integrated circuit (ASIC) …”), each of the plurality of detection values corresponding to input received from a detection package (see data input to reference 102), the detection package comprising at least one of a plurality of input sensors (paragraph 0057 states, “Likewise equipment monitoring data 202 associated with sensors …”), wherein each of the plurality of input sensors is operatively coupled to at least one of a plurality of components or a subprocess of the chemical or pharmaceutical process (figure 3; paragraph 0057 states, “Referring now to FIG. 3, a more detailed data flow diagram 200 illustrating data flow within the process control plant 10 is provided.” Since the sensors are part of the data flow within the process control plant, they are operatively coupled to a subprocess of the chemical or pharmaceutical process. The sensors are operatively coupled to at least one of a plurality of components in the sense that they gather data about the components.)

    PNG
    media_image2.png
    585
    788
    media_image2.png
    Greyscale

a data analysis circuit (Figure 3, reference 50 reads on the claimed data analysis circuit. The disclosure of “circuit” was discussed above with respect to paragraph 0146.; paragraph 0042 states, “The applications within the asset utilization suite 50 use the collected data and other information generated by the process control systems 12 and 14, the maintenance systems 18, 22 and 26 and the business and process data analysis tools …”) structured to analyze a subset of the plurality of detection values to determine a future status of at least one of the plurality of components or the subprocess of the chemical or pharmaceutical process (Please note the PREDICTION block in asset utilization suite 50; paragraph 0055 states, “Once received and converted, the data is stored in a database in some accessible manner and is made available to applications or users within the asset management suite 50. For example, applications related to process control, alarming, device maintenance, fault diagnostics, predictive maintenance …”; paragraph 0144 states, “More particularly, the routine 270 can receive notifications of current problems or predicted future problems with devices or other assets based on data provided by or predictions made by the asset utilization suite 50 or any of the data analysis tools …”), wherein the future status of the at least one of the plurality of components or the subprocess comprises at least one of: a future state of the at least one of the plurality of components, a future condition of the at least one of the plurality of components, or a future stage of the subprocess (Claim 5 states, “wherein the diagnostic routine includes a predictive routine that predicts a condition in the future based on two or more of the equipment data …”)

    PNG
    media_image3.png
    599
    867
    media_image3.png
    Greyscale

an analysis response circuit structured to perform an action in response to the determination of the future status (Figure 2, reference 50 shows block entitled “Action Taking”; Paragraph 0043 state, “the applications associated with the asset utilization suite 50 may take actions within the process plant 10 in response to a diagnosed or detected problem …” With respect to “in response to the determination of the future status,” please also note paragraph 0073, which states, “one or more other action applications 260 may be provided to take some action with respect to diagnostic decisions made by the integrated diagnostic application 250 or in response to alarms or other conditions. For example, the application 260 may provide a list of potential actions or recommendations … or to a predictive application 262 which may predict the result of such recommendations … These recommendations may, for example, be designed to take actions to correct a problem … to avoid future problems based on current or predicted process …” (emphasis mine); Please also note the abstract and paragraphs 0013 and 0144-0145, which further disclose “future problems”), wherein the action comprises rebalancing loads on a machine (abstract states, “This data and information (i.e. load – my note) is manipulated in a coordinated manner by the data collection and distribution system and is redistributed (i.e. rebalanced – my note) to other applications (which are inherently on a machine, such as a computer – my note) where this it is used to perform better or more optimal control, maintenance and business activities ...” (emphasis mine))

With respect to claim 2, Nixon et al discloses:
wherein rebalancing loads on a machine further comprises rebalancing the process load between at least some of the plurality of components to achieve at least one of: extending a life of one of the plurality of components and facilitating maintenance on one of the plurality of components (As discussed in claim 1 above, Nixon’s routine 270 (as described in paragraphs 0143-0144) serve to facilitate maintenance on at least one of the plurality of components. It therefore anticipates the claim.)

With respect to claim 3, Nixon et al discloses:
wherein the action further comprises facilitating maintenance on at least one of the plurality of components (As discussed in claim 1 above, Nixon’s 

With respect to claim 4, Nixon et al discloses:
wherein facilitating maintenance comprises facilitating maintenance to achieve extending a maintenance interval of one of the plurality of components (Paragraph 0144 states, “The routine 270 then automatically contacts a supplier via, for example an internet, telephone or other communication connection and orders the parts, equipment or supplies to be delivered to the plant 10 before the device needs to be replaced. In this manner, the work order generation routine 270 limits the down time or helps to assure that there is little or no down time caused by the need to wait for parts, equipment or supplies to fix the problem when it actually occurs. This fact, then makes the plant 10 more efficient.” By taking care of the device before it needs to be replaced, it extends the remaining service life/maintenance interval of the device.)

With respect to claim 5, Nixon et al discloses:
wherein the external reference time includes at least one of: a planned shutdown time for the production process of the chemical or pharmaceutical process, a time that is past an expected completion time of the subprocess of the chemical or pharmaceutical process, and a schedule work (such as repair or maintenance) to be performed within the plant 10 …” This suggests aligning a maintenance interval of one of the plurality of components with a scheduled maintenance time for the one of the plurality of components.)

With respect to claim 6, Nixon et al discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on a time parameter (paragraph 0145 states, “Referring now to FIG. 16, the GUI can provide other screens to a user to indicate current or future problems, such as predicted problems … In particular, FIG. 16 illustrates a display showing spectral plots of vibration of an element … and conditions or problems detected by the analysis tool based on these plots.” The future problems revealed by the plots of figure 16 indicate a future state of disrepair. Please note that the Y axis of figure 16 is measured in in/sec. This shows that the future state of the at least one component is based on a time parameter.)

With respect to claim 7, Nixon et al discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on a state of the subprocess (Paragraph 0014 states, “Likewise, the detection of a device problem, such as one which requires shutdown of the process, may cause business software to automatically order replacement parts or alert the business person that chosen strategic actions will not produce the desired results due to the actual state of the plant.” The process of the plant will be construed to read on the claimed subprocess, as “subprocess” is not clearly defined, and there may be processes external to the state of the plant, such as operations of external servers outside the plant. In that sense, the process of the plant is a “subprocess.” The state of a component in the plant is directly tied to and based on a state of the production process as a whole. For example, if a component is determined to be in a state of future disrepair, that future state will be handled based on preventing a shutdown state of the entire production subprocess.) 

With respect to claim 8, Nixon et al discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on a predetermined predicted value (paragraph 0078 states, “Still further, the integration applications 50 such as the diagnostic application 250 may use 

With respect to claim 9, Nixon et al discloses:
A monitoring system for data collection in a chemical or pharmaceutical process (as discussed in claim 1 above)
a data collector communicatively coupled to a plurality of input channels, wherein the data collector collects data from the plurality of input channels based on a selected data collection routine, wherein each input channel is connected to a monitoring point from which data is collected, wherein the collected data provides a plurality of detection values including detection values for a component of a plurality of components associated with a subprocess of the chemical or pharmaceutical process (figure 3, reference 102 discloses a DATA COLLECTION & DISTRIBUTION SYSTEM/DATABASE that reads on the claimed data collector. As seen in 
a data storage structured to store a plurality of collector routes and collected data that corresponds to the plurality of input channels, wherein the plurality of collector routes each comprises a different data collection routine (Paragraph 0054 states, “The data collection and distribution system 102 will collect the data from the different data sources in a common format or will convert that data, once received, to a common format for storage …” Paragraph 0146 states, “When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium …” The claimed collector routes, each comprising a different data collection routine, are represented by the arrows shown in figure 3, which was discussed above.)
a data acquisition and analysis circuit structured to interpret the plurality of detection values from the collected data and structured to determine a 
an analysis response circuit structured to perform an action in response to the determination of the future status, wherein the action comprises rebalancing operating loads of the plurality of components associated with the subprocess (see discussion of analysis response circuit in claim 1 above; the data and power distribution descriptions in Nixon et al broadly anticipate the claimed “rebalancing operating loads,” particularly since the claim doesn’t define the nature of the rebalancing or the nature of the operating loads.)

Claim 10 is similar to claim 2 (as discussed above), and is rejected for similar reasons.

Claim 11 is similar to claim 3 (as discussed above), and is rejected for similar reasons.

Claim 12 is similar to claim 4 (as discussed above), and is rejected for similar reasons.

Claim 13 is similar to claim 5 (as discussed above), and is rejected for similar reasons.

Claim 14 is similar to claim 6 (as discussed above), and is rejected for similar reasons.

Claim 15 is similar to claim 7 (as discussed above), and is rejected for similar reasons.

Claim 16 is similar to claim 8 (as discussed above), and is rejected for similar reasons.

Claim 17 is a method claim that contains limitations that are similar to limitations that are discussed in system claims 1 and 9 above. Claim 17 is anticipated for the same reasons as those given with respect to claims 1 and 9 above.

Claim 18 is similar to claim 2 (as discussed above), and is rejected for similar reasons.

With respect to claim 19, Nixon et al discloses:
wherein the facilitating maintenance comprises extending a maintenance interval of one of the plurality of components (Paragraph 0144 states, “The routine 270 then automatically contacts a supplier via, for example an 

With respect to claim 21, Nixon et al discloses:
wherein the facilitating maintenance comprises differentiating a first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of the plurality of components (This limitation is suggested by paragraph 0143, which states, “the asset utilization suite 50 may receive diagnostic information, maintenance requests, etc. from internal and external data sources and, in response, may cause the maintenance person to attend to one or more problems in connection with the diagnostic information. Of course, the specifics of the work order generated will depend on the type of problem or situation detected …” Since the different components will have different diagnostic information, the maintenance person is able to differentiate the first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of the plurality of components based on the differing diagnostic information.)

With respect to claim 22, Nixon et al discloses:
wherein the facilitating maintenance comprises aligning a maintenance interval of one of the plurality of components with an external reference schedule work (such as repair or maintenance) to be performed within the plant 10.” The act of scheduling a maintenance or repair visit serves to align a maintenance interval of one of the plurality of components with an external reference time. The external reference time is the scheduled time of repair.)

Claim 23 combines the elements of claims 6-8, which were discussed above. Claim 23 is anticipated for the same reasons as those given with respect to claims 6-8 above.

Claim 25 is similar to claim 21 (as discussed above), and is rejected for similar reasons.

Claim 26 is similar to claim 22 (as discussed above), and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (US PgPub 20020077711).
With respect to claim 20, Nixon et al discloses:
The method of claim 18 (as applied to claim 18 above) 
With respect to claim 20, Nixon et al differs from the claimed invention in that it does not explicitly disclose:
wherein the facilitating maintenance comprises synchronizing a first maintenance interval of a first one of the plurality of components with a second maintenance interval of a second one of the plurality of components
With respect to claim 20, the following limitation is obvious in view of what Nixon et al teaches: 
wherein the facilitating maintenance comprises synchronizing a first maintenance interval of a first one of the plurality of components with a second maintenance interval of a second one of the plurality of components (paragraphs 0055-0056 state, “The data collection and distribution system 102 may receive the data from the different data synchronously or asynchrounously, or at any desired time. Once received and converted, the data is stored in a database in some accessible manner and is made available to applications or users within the asset management suite 50. For example, applications related to process control, alarming, device maintenance … may use, combine and integrate the data form one or more of the different data sources to operate better than these applications have been able to operate in the past without data from vastly different or previously unaccessible data sources (emphasis mine).” Here, Nixon et al explicitly teaches synchronizing the reception of data from different data sources. Nixon then teaches using that data for applications, such as those related to device maintenance. Nixon does not explicitly state that just because the data is synchronously received, it is also synchronously applied. However, this would be obvious to one of ordinary skill in the art, as Nixon is directed to a broad data collection and distribution system 102 (emphasis mine). One of ordinary skill in the art would recognize Nixon’s broad and varied teachings about different permissible timings related to data reception would also extend to its data distribution applications. Also, Nixon’s overall invention is directed to a versatile asset allocation system that is able to flexibly allocate resources in whatever fashion is needed, which would encompass timing of maintenance intervals.)
With respect to claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nixon to arrive at the claimed invention. The motivation for the skilled artisan in doing so is to gain the benefit of providing a flexible timing system in a data processing routine that can account for various user preferences.

Claim 24 is similar to claim 20 (as discussed above), and is rejected for similar reasons.

Claim 27 is similar to claim 20 (as discussed above), and is rejected for similar reasons.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims. Although the examiner applied the same art, the examiner used a new interpretation of the art to reject the claims. This new interpretation renders the applicant’s arguments against the old interpretation moot.
For example, the applicant argued, “Applicant respectfully submits that the Office’s interpretation of the claims and what is described in Applicant’s specification is misplaced, as an action of ‘rebalancing process loads,’ as best understood by Applicant, cannot be viewed as equivalent to that of the disclosed maintenance actions of Nixon.” 
Similarly, with respect to dependent claims 20, 24, and 27, the applicant argued, “Applicant respectfully notes that these assertions, which merely postulate on probabilities or possibilities in Nixon, are insufficient to establish Nixon as an anticipatory reference.” The examiner has now made an obviousness argument, which specifically points to a passage in Nixon that teaches synchronous data collection, which more closely aligns with the claimed “synchronizing.” Therefore, the applicant’s argument with respect to claims 20, 24, and 27 is also moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vasko et al (US Pat 7058712) discloses a system and methodology providing flexible and distributed processing in an industrial controller environment.
Wroblewski et al (US PgPub 20060178762) discloses a method and apparatus for optimizing operation of a power generation plant using artificial intelligence techniques.
Vasko et al (US Pat 7836168) discloses a system and methodology providing flexible and distributed processing in an industrial controller environment.
Klingenberg et al (US PgPub 20110185366) discloses load-balancing of processes based on inertia.
Bekiroglu et al (US Pat 9596298) discloses load balancing in a distributed processing system.
Crabtree et al (US PgPub 20170353537) discloses a predictive load balancing for a digital environment.
Wadhwa et al (US PgPub 20180054490) discloses a system for distributed intelligent remote sensing systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        08/14/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862